- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New Pre-Salt discovery in the Marlim Field Rio de Janeiro, June 4, 2010  Petróleo Brasileiro S.A. - Petrobras announces the discovery of a new accumulation of light oil (29 o API) in the pre-salt layer in the Campos Basin, in water depths of 648 meters in the Marlim field Production Concession. The discovery was the result of the drilling of the exploratory prospect known as Brava, performed by means of well 6-MRL-199D-RJS, located 170 km away from the city of Macaé (state of Rio de Janeiro). The accumulation discovered in pre-salt carbonatic reservoirs of the Aptian age, is nestled at a depth of 4,460 meters. Drilling was made to a total depth of about 5,000 meters to reach the reservoir, of which 1,000 meters of salt. Preliminary estimates indicate potential recoverable volumes at about 380 million barrels of oil equivalent there. Tests will be made to assess the productivity of these reservoirs. The discovery is located in the area near the installed infrastructure in the Marlim and Voador fields, and the discovery well is located 4.5 km from the platform P-27, a fact that should not only facilitate field development, but also can reduce investments. This accumulation will be the object of an Assessment Plan to be submitted to the National Petroleum Agency (ANP) soon. This document may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act) that merely reflect the expectations of the Companys management. Such terms as anticipate, believe, expect, forecast, intend, plan, project, seek, should, along with similar or analogous expressions, are used to identify such forward-looking statements. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers must not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 4, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
